Exhibit 10.27

 

EAGLEBANK NON-COMPETE AGREEMENT

 

 

THIS NON-COMPETE AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of November, 2014, by and between EagleBank, a Maryland chartered commercial
bank (the “Bank”), and Charles C. Brockett (“Executive”).

 

RECITALS:

 

The Bank has employed Executive as Executive Vice-President and Director of
Operations of the Bank pursuant to an employment agreement entered into by the
Executive and the Bank and effective as of August 1, 2014 (the “Employment
Agreement”) and the parties wish to enter into a supplemental agreement
regarding certain rights, benefits and obligations in the event that the Bank
elects to terminate Executive’s employment without Cause or Executive resigns
following a Change in Control pursuant to the Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.     Employment Agreement. Executive acknowledges and agrees that this
Agreement supplements the Employment Agreement, which contains provisions that
are independent of this Agreement, and that the parties’ rights and obligations
under the Employment Agreement are not modified or impaired by this Agreement,
except to the extent expressly set forth herein. The obligations of the Bank
under this Agreement, including its obligation to pay the compensation provided
for in this Agreement, are contingent upon Executive’s performance of
Executive’s obligations under this Agreement.

 

2.     Certain Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

 

2.1     “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any Person owning or controlling fifty percent (50%) or more of the
outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
"controlling," "controlled by," or "under common control with" shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2     “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation.

 

2.3     “Bank” is defined in the introduction to the Recitals. If the Bank is
merged into any other Entity, or transfers substantially all of its business
operations or assets to another Entity, the term “Bank” shall be deemed to
include such successor Entity for purposes of applying Article 8 of this
Agreement.

 

2.4     “Bank Entities” means and includes any of the Bank, Bancorp and their
Affiliates.

 

2.5     “Bank Regulatory Agency” means any governmental authority, regulatory
agency, ministry, department, statutory corporation, central bank or other body
of the United States or of any other country or of any state or other political
subdivision of any of them having jurisdiction over the Bank or any transaction
contemplated, undertaken or proposed to be undertaken by the Bank, including,
but not necessarily be limited to:

 

(a)     the Federal Deposit Insurance Corporation or any other federal or state
depository insurance organization or fund;

 

 
 

--------------------------------------------------------------------------------

 

 

EagleBank Non-Compete Agreement

November 1 2014

Page 2 of 13 

 

 

 

(b)     the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)     any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

 

(d)     any predecessor, successor or assignee of any of the foregoing.

 

2.6     “Board” means the Board of Directors of the Bank.

 

2.7     “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8     “Expiration Date” means the earlier of the expiration of the Restricted
Period hereunder or the date upon which the Bank elects to terminate this
Agreement due to a violation of Article 8 by Executive.

 

2.9     “Person” means any individual or Entity.

 

2.10     “Section 409A” means Section 409A of the Code and the regulations and
administrative guidance promulgated thereunder.

 

2.11     “Termination Date” means the Expiration Date or the Termination Date
under the Employment Agreement.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.     Non-Competition Fee.

 

3.1     Non-Compete Fee Upon Involuntary Separation by the Bank without Cause.
In the event of Termination of Executive’s employment by the Bank without Cause,
including without limitation, in the event of a Change in Control (both as
defined in the Employment Agreement), or a resignation as provided in Section
9.2(b) or 9.3 of the Employment Agreement (collectively, “Separation”), and
provided that Executive (a) signs and delivers to the Bank no later than
twenty-one (21) days after the Termination Date (the “Submission Period”), (a) a
General Release and Waiver in the form attached to this Agreement as Exhibit A
(the “Release”) and (b) the Certification required monthly in the form of
Exhibit B pursuant to Section 3.4 of this Agreement, the Bank shall, with
respect to a period of one (1) year following the date on which the Release is
executed and delivered to the Bank, continue to pay Executive, monthly in
arrears (on or before the last day of the month for the prior month),
Executive’s Salary at the rate being paid as of the Termination Date, together
with an additional amount equal to one-twelfth of the most recent annual cash
bonus (incentive plan and discretionary), if any, for each month of the
Restricted Period during which Executive remains in full compliance with the
provisions of Articles 3 and 4 of this Agreement. No payment shall be made (a)
in the event Executive delivers timely the Waiver in the form of Exhibit C
pursuant to Section 4.2 (b), (b) in respect of any bonus or other compensation
paid other than in cash or (c) in the event of Termination with Cause (as
defined in the Employment Agreement). Nothing in this Agreement shall affect
Executive’s eligibility for payments under Section 9.4 of the Employment
Agreement in accordance with the terms and conditions set forth therein.

 

3.2     Failure to Sign General Release. Failure to sign and deliver timely the
General Release and Waiver shall be deemed to be an election to waive all
rights, benefits and obligations hereunder within the meaning of Section 4.2(b),
and shall operate to extinguish this offer; such failure shall not, however,
extinguish, avoid or in any way limit Executive’s obligations under the
Employment Agreement, including Section 8.5 thereof.

 

3.3     Payment Timing. Notwithstanding the foregoing: if the twenty-one (21)
day period in which Executive may deliver the Release begins in one calendar
year and ends in the following calendar year, the date on which payments will
commence under this Article 3 shall be in February of such following calendar
year or, if later, the month following the date on which the Release is
delivered to the Bank.

 

 
 

--------------------------------------------------------------------------------

 





 

EagleBank Non-Compete Agreement

November 1 2014

Page 3 of 13 



 

 

3.4     Reporting Obligation. As a condition to receipt of the payments provided
in this Article, Executive shall (a) certify on a monthly basis, in writing,
signed by Executive and delivered to the Bank not later than the 15th day of the
month, that Executive has complied in full with the provisions of Section 4.1,
and (b) report in detail all income or compensation of any kind (including
without limitation property interests or rights to future remuneration) from
employment or services rendered to any Person or entity, excluding the Bank,
during the preceding month, all in the form attached hereto as Exhibit B (the
“Certification”). If such Certification is not received in a timely fashion, on
the first occurrence, the Bank shall provide written notice to Executive and an
opportunity to cure the violation of this Section within ten days thereafter. If
Executive fails to cure the reporting obligation to the Bank’s reasonable
satisfaction within the specified time, or if the Certification is inaccurate or
incomplete, Executive shall be deemed to be in violation of Section 4.1 without
further notice or opportunity to cure.

 

3.5     Contingent Repayment Obligation. (a) In the event Executive breaches any
provision of Article 4 of this Agreement, Executive’s entitlement to any
payments payable pursuant to this Article 3, if and to the extent not yet paid,
shall thereupon immediately cease and terminate as of the date of such breach,
with Executive having the obligation to repay to the Bank any payments that were
paid to him during the period of the breach, provided that the non-compete
covenant under Section 4(b) remains in effect.

 

(b) If termination was initially not for Cause but the Bank thereafter
determines in good faith that, during the Term, Executive had engaged in conduct
that would have constituted Cause, Executive’s entitlement to any payments
pursuant to this Article 3 shall terminate retroactively to the Termination
Date, with Executive having the obligation to repay to the Bank all payments
that were paid to him, and, upon the return of all such payments, said General
Release and Waiver, and this Agreement shall be deemed rescinded and of no force
or effect, provided that nothing herein shall extinguish, avoid or in any way
limit Executive’s obligations under the Employment Agreement, including Section
8.5 thereof.

 

3.6     Payment Adjustments. Notwithstanding anything to the contrary in this
Article 3, any payment pursuant to this Article: (a) shall be subject to (i) any
delay in payment or reduction required by Section 5.2 hereof, and (b) shall be
subject to a set-off equal to the gross amount of any current or deferred
compensation, including wages, salary, fees, benefits, tangible or intangible
property or ownership rights or interests or other property rights, received by
Executive or which he becomes entitled to receive in the future as remuneration
for services to any Person, business or other entity as a result of, or in
exchange for, any work or services performed, or any intellectual property
conveyed by Executive, during the Restricted Period (“Remuneration”), provided
that the foregoing provision shall in no way limit or impair Executive’s
obligations or the Bank’s rights under Article 3 or Article 4 of this Agreement.
Executive understands and agrees that the Bank’s set-off rights will accrue, and
any set-off pursuant to this provision will be applied to any non-compete
payments due (or previously paid or accrued), after the earlier of Executive’s
receipt or accrual of Remuneration (the Set-off Date), and if Executive is not
entitled to further payments under this Agreement, Executive agrees to refund
the setoff amount in full to the Bank within fourteen (14 days) of Executive’s
Certification reporting such remuneration or the Set-off Date, whichever is
later.

 

4.     Non-Competition.

 

4.1     (a) Executive hereby acknowledges and agrees that, during the course of
Executive’s employment, Executive will have, and has had, access to and become
familiar with various confidential and proprietary information of the Bank
Entities and/or relating to the business of the Bank Entities (“Confidential
Information”), including, but not limited to: business plans; operating results;
financial statements and financial information; contracts; mailing lists;
purchasing information; customer data (including lists, names and requirements);
feasibility studies; personnel related information (including employees’ skills,
knowledge, capabilities, performance, compensation, compensation plans, and
staffing plans); internal working documents and communications; and other
materials related to the businesses or activities of the Bank Entities which is
made available only to employees with a need to know or which is not generally
made available to the public. Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as Confidential Information. Executive further acknowledges that in the course
of employment with the Bank, Executive has and will become familiar with and
involved in all aspects of the business and operations of the Bank Entities, as
well as with confidential information of or about third parties having business
dealings with the Bank Entities, including without limitation customers and
prospective customers, suppliers, business partners and affiliates of the Bank.
Executive further acknowledges that Executive’s services have been and shall
continue to be of special, unique and extraordinary value to the Bank.

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 4 of 13 

 

 

(b) Therefore, Executive hereby covenants and agrees that upon Separation and
until the date one (1) year after the Termination Date (the “Restricted
Period”), without the express written consent of the Board and/or the Chief
Executive of the Bank (“CEO”) in their respective sole discretion: Executive
will not (except for services performed for or on behalf of the Bank Entities),
directly or indirectly, in any capacity (whether as a proprietor, owner, agent,
officer, director, shareholder, organizer, partner, principal, manager, member,
employee, contractor, consultant or otherwise) engage in employment or provide
services to any person or entity in return for remuneration or a right to
remuneration of any kind, including but not limited to current or deferred
compensation, wages, salary, fees, benefits, tangible or intangible property or
ownership rights or interests or other property rights, whether paid or conveyed
to Executive or promised in the future by any Person, business or other entity
as a result of, or in exchange for, any work or services performed, or any
intellectual property conveyed by Executive.

 

4.2.     Exceptions; Waiver; Notice. (a) Notwithstanding any provision hereof to
the contrary, this Article 4 does not restrict Executive’s right to (i) provide
services without remuneration to a not-for-profit entity;
«Section_42_Provision_for_RDP» own securities of any Entity that files periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, provided that Executive’s total
ownership constitutes less than two percent (2%) of the outstanding securities
of such company and such acquisition does not violate: (A) the Code of Conduct
or any other policy of the Bank, including any policy related to inside
information; (B) any applicable securities law; or (C) any applicable standstill
or other similar contractual obligation of the Bank.

 

(b) (i) The restrictions set forth in Section 4.1 shall not apply to Executive’s
post-Termination employment or activities if Executive requests a waiver and
receives the prior express written and informed consent of the Board or the CEO,
subject to such limitations and restrictions as the Chairman of the Board or CEO
may impose in his sole discretion. (ii) The payments set forth in Section 3.1
and the restrictions set forth in Section 4.1 shall not apply to Executive’s
post-Termination employment or activities if Executive executes prior to the end
of the Submission Period a waiver, in the form attached hereto as Exhibit C (the
“Waiver”), of all rights to receive payments pursuant to this Agreement and
delivers such signed Waiver in accordance with the provisions hereof. Such
Waiver shall not, however, extinguish, avoid or in any way limit Executive’s
obligations under the Employment Agreement, including Section 8.5 thereof.
Failure to execute and timely submit such a Waiver shall be deemed to be an
election to waive participation under the Agreement and shall operate as a
Waiver, and shall entitle the Bank to recoup any payments made.

 

(c) Except as to employment permitted in this Section, before Executive accepts
employment with any other person or entity while any of Section 4.1 is in
effect, Executive will provide the prospective employer with written notice of
the provisions of Article 4 only [not the full Agreement] and will deliver a
copy of the notice to the Bank.

 

4.3.     Bank Right to Recovery. In the event of the breach by Executive of any
of the provisions of this Article, the Bank shall be entitled, in addition to
all other available rights and remedies, to recover amounts already paid under
Section 3.1 of this Agreement and to withhold any or all of the amounts agreed
to be paid to Executive under Section 3.1.

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 5 of 13 

 

 



4.4.     Reasonableness. Executive acknowledges and agrees that the restrictions
set forth in this Article are founded on valuable consideration, including
without limitation the non-compete fees contained in this Agreement, are
reasonable in duration and scope and are necessary to protect the legitimate
business interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees. Executive further acknowledge
that these covenants have a unique, very substantial and immeasurable value to
the Bank, that Executive considers the payments hereunder to be fair and
adequate compensation for the covenants made by Executive, that he has
sufficient assets and skills to earn a reasonable and satisfactory livelihood,
and that the restrictions set forth in this Agreement will not unreasonably
restrain Executive’s ability to earn a livelihood. Executive acknowledges and
agrees that Bank’s Confidential Information would provide significant value and
unfair competitive advantages to any competitor on a nationwide basis and that a
more limited duration or narrower geographic scope to the covenant would not
sufficiently protect the Bank’s legitimate business interest in preserving the
Confidential Information to which Executive has had access, given the national
nature of financial services and the ability of other persons and entities to
engage in competition with the Bank through electronic communications. Finally,
Executive acknowledges that he fully understands the terms of this Agreement and
has had an opportunity to consult with counsel of Executive’s own choosing if he
elects to do so.

 

4.5     Judicial Modification. If any court of competent jurisdiction should
determine that the duration, geographical area or scope of any provision or
restriction set forth in this Article 4 exceeds the maximum duration, geographic
area or scope that is reasonable and enforceable under applicable law, the
parties agree that, to the extent then allowed under governing law, said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

5.     Section 409A.

 

5.1     Avoidance of Imposition. It is the intention of the parties hereto that
this Agreement and the payments provided for hereunder shall not be subject to,
or shall be in accordance with, Section 409A, and thus avoid the imposition of
any tax and interest on Executive pursuant to Section 409A(a)(1)(B) of the Code,
and this Agreement shall be interpreted and construed consistent with this
intent. Executive acknowledges and agrees that he shall be solely responsible
for the payment of any tax or penalty which may be imposed or to which he may
become subject as a result of the payment of any amounts under this Agreement.

 

5.2     Possible Delay in Payment(s). Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” at the time of
Executive’s “separation from service”, any payment of “nonqualified deferred
compensation” (in each case as determined pursuant to Section 409A) that is
otherwise to be paid to Executive within six (6) months following Executive’s
separation from service, then to the extent that such payment would otherwise be
subject to interest and additional tax under Section 409A(a)(1)(B) of the Code,
such payment shall be delayed and shall be paid on the first business day of the
seventh calendar month following Executive’s separation from service, or, if
earlier, upon Executive’s death. Any deferral of payments pursuant to the
foregoing sentence shall have no effect on any payments that are scheduled to be
paid more than six (6) months after the date of separation from service.

 

5.3     Modification to Comply. The parties hereto agree that they shall take
such actions as may be necessary and permissible under applicable law,
regulation and guidance to amend or revise this Agreement in order to ensure
that Section 409A(a)(1)(B) does not impose additional tax and interest on
payments made pursuant to this Agreement.

 

6.     Remedies. Executive understands and agrees that money damages may not be
a sufficient remedy for a breach by Executive of the provisions of Article 4 and
that, in the event of any breach or threatened or attempted breach of any
provision of Article 4 by Executive, the Bank shall, in addition to and not to
the exclusion of any other rights and remedies at law or in equity, be entitled
to seek and receive from any court of competent jurisdiction (i) full temporary
and permanent injunctive relief enjoining and restraining Executive and each and
every other Person concerned therein from the continuation of such violative
acts and (ii) a decree for specific performance of the applicable provisions of
this Agreement, without being required to furnish any bond or other security. In
the event of any litigation brought by either party to enforce rights under this
Agreement, the prevailing party shall recover from the other party its
reasonable attorneys’ fees and costs incurred in connection with such
litigation.

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 6 of 13 

 

 



7.     Nondisclosure of this Agreement. The terms, conditions and fact of this
Agreement are strictly confidential. From and after the date of execution of
this Agreement, Executive agrees not to disclose, directly or indirectly, the
existence of this Agreement or any of the terms and conditions herein to any
Person except that Executive may disclose the existence of this Agreement or the
terms and conditions herein to Executive’s immediate family, tax, financial or
legal advisers, prospective employers (with whom Executive’s employment is not
prohibited by Section 4.1), any taxing authority, or as required by law. If
Executive is asked about the existence and/or terms and conditions of this
Agreement, Executive is permitted to state only that “the terms of my employment
are a confidential matter that I am not able to disclose.” Executive
acknowledges that the terms of this Section 7 are a material inducement for the
Bank to enter into this Agreement. Notwithstanding the foregoing, Executive may
disclose such information regarding this Agreement as may be disclosed by the
Bank Entities in any document filed with the Securities and Exchange Commission
and the Bank may disclose this Agreement as it deems necessary or advisable.

 

8.      Assignability. Executive shall have no right to assign this Agreement or
any of Executive’s rights or obligations hereunder to another party or parties.
The Bank may assign this Agreement to any of its Affiliates or to any Person
that acquires a substantial portion of the operating assets of the Bank. Upon
any such assignment by the Bank, references in this Agreement to the Bank shall
automatically be deemed to refer to such assignee instead of, or in addition to,
the Bank, as appropriate in the context.

 

9.      Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland applicable to contracts
executed and to be performed therein, without giving effect to the choice of law
rules thereof. Any action to enforce any provision of this Agreement may be
brought only in a court of the State of Maryland within Montgomery County or in
the United States District Court for the District of Maryland. Accordingly, each
party (a) agrees to submit to the jurisdiction of such courts and to accept
service of process at its address for notices and in the manner provided in
Section 10 for the giving of notices in any such action or proceeding brought in
any such court and (b) irrevocably waives any objection to the laying of venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient or
inappropriate forum.

 

10.     Notices. All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a signed written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this Section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider. Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day). Any notice sent by Untied States mail shall be deemed given three (3)
business days after the same has been deposited in the United States mail. Any
notice given by national overnight delivery service shall be deemed given on the
first business day following deposit with such delivery service. For purposes of
this Agreement, the term “business day” shall mean any day other than a
Saturday, Sunday or day that is a legal holiday in Montgomery County, Maryland.
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 7 of 13 



 

 

To:         Executive, as set forth on the signature page.

 

To:          EagleBank

c/o Ronald D. Paul, CEO

7815 Woodmont Avenue

Bethesda, MD 20814

Fax No.: 301-986-8529

 

cc:

EagleBank

c/o Laurence E. Bensignor

Executive Vice President and General Counsel

7815 Woodmont Ave.

Bethesda, MD 20814

Fax No.: 301-841-9872

 

11.     Entire Agreement. This Agreement contains all of the agreements and
understandings between the parties hereto with respect to the terms and
conditions upon which Executive may be entitled to supplemental non-compete
compensation and the non-compete covenants which may apply to Executive under
the circumstances set forth herein, and supplements Section 8.5 of the
Employment Agreement in the event of a Separation, which shall remain in effect
and shall be applicable to Executive and given full effect without limiting in
any way Executive’s obligations and the Bank’s rights under this Agreement. No
oral agreements or written correspondence shall be held to affect the provisions
hereof. No representation, promise, inducement or statement of intention has
been made by either party that is not set forth in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth.

 

12.     Headings. The Article and Section headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

13.     Severability. Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable in whole or in part, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated,
provided that if any court of competent jurisdiction shall find the provisions
of Section 4.1(b) to be unenforceable, the parties agree that Section 8.5 of the
Employment Agreement shall remain in effect as to Executive and he shall be
bound thereby.

 

14.     Amendment; Waiver. Neither this Agreement nor any provision hereof may
be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

 

15.     Gender and Number. As used in this Agreement, the masculine, feminine
and neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

 

16.     Binding Effect. This Agreement is and shall be binding upon, and inures
to the benefit of, the Bank, its successors and assigns, and Executive and
Executive’s heirs, executors, administrators, and personal and legal
representatives.

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 8 of 13 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 



EAGLEBANK  

 

 

 

 

 

 

By:     Name:     Title:           Executive:           Notice Address:        
      Fax No.    



 

 

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 9 of 13 



 

 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Executive ("you") executes this General Release And Waiver of All Claims (the
"Release") as a condition of receiving certain payments and other benefits in
accordance with the terms of Section 3.1 of the Non-Compete Agreement dated as
of August 1, 2014. All capitalized terms used but not otherwise defined herein
shall have the same meaning as in your Employment Agreement.

 

1.

RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
officers, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the "Released Parties") from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release. You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.

WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Maryland Civil Rights
Act, the Maryland Wage Payment and Collection Law, Maryland Occupational Safety
and Health Act, the Maryland Collective Bargaining Law, and any other state,
local and federal employment laws; and any amendments to any of the foregoing.
You also understand there may be other statutes and laws of contract and tort
that also relate to your employment. By signing this Release, you waive and
release any rights you may have against the Released Parties under these and any
other laws, except those as to which a waiver and release is not permitted as a
matter of law, based on any act, omission, matter, cause or thing through the
date of your execution of this Release. You also agree not to initiate, join, or
voluntarily participate in any action or suit in any court or to accept any
damages or other relief from any such proceeding brought by anyone else based on
any act, omission, matter, cause or thing through the date of your execution of
this Release, provided that nothing in this Agreement shall be construed to
prohibit you from filing a charge with or participating in any investigation or
proceeding conducted by the EEOC, NLRB, or any comparable state or local agency.
Notwithstanding the foregoing, you hereby waive your right to recover individual
relief with respect to any charge, complaint, or lawsuit filed by you or anyone
on your behalf, any you agree that you will not accept any benefit that you may
be entitled to receive in connection with any action taken by any other person
or agency against the Bank. Additionally, you represent that you have no pending
complaints or charges filed against the Bank.

 

By execution of this Agreement and in consideration of the benefits provided
herein, you understand that you are specifically waiving any rights or claims
that you may have under the Age Discrimination in Employment Act ("ADEA"), 29
U.S.C. §§ 621, et sec. You state that your waiver of these ADEA claims is
knowing and voluntary, and you understand that you are forever releasing the
Bank (and its affiliates and related persons who are Released Parties) with
respect to all such claims. This waiver does not apply to any rights or claims
that relate to events which may occur after the date this Agreement becomes
effective, or to any rights or claims to test the knowing and voluntary nature
of this Agreement, solely to the extent required under the ADEA and Older
Workers Benefit Protection Act (“OWBPA”).

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 10 of 13 



 

3.

NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) [45 days if deemed to be a group layoff under OWBPA]
calendar days from the date you receive this document to consider whether to
sign this Release. If you choose to sign the Release before the end of that
twenty-one day period, you certify that you did so voluntarily for your own
benefit and not because of any coercion.

 

4.

RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Employment
Agreement.

 

5.

REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under the Non-compete Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 



 

 

 

 

Executive  

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

      Date  



 



 



 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 11 of 13 



 

 

Exhibit B

 

Executive’s Monthly Report and Certification

 

Date: ________

 

Submitted by: ____________________ [Executive’s name]

 

In accordance with Section 3.4 of my Non-compete Agreement with EagleBank, dated
as of August 1, 2014, (the “Agreement”), I certify that:

 

a.     I have been and remain in full compliance with Section 4.1 (b) of the
Agreement, including, without limitation, my obligation thereunder to refrain
from engaging in employment or providing services to any person or entity in
exchange for remuneration of any kind, including deferred payments or property
rights, except as, and only to the extent, allowed under Section 4.2 (a) and (b)
of the Agreement, and I have complied fully with Section 4.2(b) and (c). and
make the following report regarding any such employment or services: [fully
describe any employment or services in specific detail including parties,
locations, dates, terms, duties or services and nature of remuneration]; and

 

b.     I have fully and accurately reported all prior remuneration since the
date of Separation and during the preceding calendar month I received, or
acquired rights to receive, only the following remuneration within the meaning
of Section 4.1(b) of the Agreement:

 

1.     Wages, salary, fees, bonuses or other cash compensation:

 

 

[insert full description of nature and amount of remuneration and identify
payor];

 

2.     Benefits and/or deferred compensation rights:

 

 

[insert full description of nature and amount and identify payor];

 

3.     Tangible or intangible property or ownership rights or interests or other
property rights, whether paid or conveyed to Executive or promised in the
future:

 

 

 

[Insert full property description and identify all other parties to agreement or
conveyance].

 

I acknowledge and agree that any payments made or to be made by the Bank
pursuant to the Agreement shall be subject to a set-off equal to the gross
amount of any remuneration I have received, or acquire a right to receive in the
future, during the Restricted Period, as set forth in Section 3.6(b) of the
Agreement, and that the foregoing provision does not limit or impair my
obligations or the Bank’s rights under Article 3 or Article 4 of the Agreement.
I further understand and agree that the Bank’s set-off rights will accrue, and
any set-off pursuant to this provision will be applied to any non-compete
payments due (or previously paid or accrued), after the earlier of my receipt of
income, benefits or property or the vesting of a right or the creation of a
contractual entitlement to such income, benefits or property (the Set-off Date),
and if I am not entitled to further payments under this Agreement, I agree to
refund the setoff amount in full to the Bank within fourteen (14 days) of this
Certification or the Set-off Date, whichever is later.

 

I understand and acknowledge that any false, incomplete or delinquent report or
Certification of the foregoing information will result in my forfeiture of
rights to payments under the Agreement in the future and may result in an
obligation to repay all or part of any payments I have received pursuant to the
Agreement to date.

 

 

 

 

Signature

 

Date

 

 

 

Print Name

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 12 of 13 



Exhibit C

 

WAIVER AND ELECTION TO TERMINATE SUPPLEMENTAL NON-COMPETE AGREEMENT

 

Recitals

 

I, ___________________ [INSERT NAME] (hereinafter “Executive”), [CHOOSE
APPLICABLE LANGUAGE: having been notified by EagleBank (the “Bank”) that my
employment will be terminated without Cause as defined in {OR} having resigned
from employment with the Bank pursuant to Section 9.2(b) or 9.3 of] my
Employment Agreement with the Bank, dated as of August 1, 2014, (the “Employment
Agreement”), acknowledge that:

 

a.     I have entered into an agreement, dated as of August 1, 2014, to receive
substantial payments in exchange for a supplemental covenant not to compete with
the Bank as set forth in the Non-compete Agreement to which this Waiver was
attached as Exhibit C (the “Agreement”);

 

b.     I understand that I may elect, within the time period specified in
Section 4. 2 of the Agreement, to opt out of the Agreement and not to be bound
by or receive payments under the Agreement and I agree that the Bank has the
sole right to determine compliance with Section 4.2 in the exercise of its
reasonable discretion;

 

c.      I have been afforded a full and fair opportunity to review the Agreement
and I have had an opportunity to consult with counsel of my own choosing, at my
election;

 

d.     I understand the terms of the Agreement; and

 

e.     I understand that my election to opt out and to terminate the Non-compete
Agreement does not extinguish, avoid or in any way limit my continuing
obligations under the Employment Agreement, including my obligation to comply
with the restrictions on competition set forth in section 8.5 of the Employment
Agreement.

 

Election and Waiver of Rights

 

HAVING CONSIDERED THIS MATTER FULLY, I HEREBY ELECT TO TERMINATE THE NON-COMPETE
AGREEMENT AND I WAIVE AND RELEASE ALL RIGHTS AND CLAIMS OF ANY KIND OR NATURE
RELATING TO THE AGREEMENT, INCLUDING ALL CLAIMS RELATING IN ANY WAY TO THE
BANK’S OFFER TO ENTER INTO THE AGREEMENT AND ALL CLAIMS RELATING IN ANY WAY TO
ANY PRIOR UNDERSTANDINGS, REPRESENTATIONS OR COMMUNICATIONS RELATING TO THE
AGREEMENT.

 

I UNDERSTAND THAT THIS ELECTION IS FINAL AND BINDING UPON ME, AND UPON MY
SUCCESSORS, HEIRS, ATTORNEYS AND ASSIGNS.

 

 

 
 

--------------------------------------------------------------------------------

 

 



EagleBank Non-Compete Agreement

November 1 2014

Page 13 of 13 



 

 

IN WITNESS WHEREOF, I have executed this WAIVER AND ELECTION TO TERMINATE
SUPPLEMENTAL NON-COMPETE AGREEMENT.

 

Executive:

 

_____________________________

 

Date: ________________________

 

Notice Address:

____________________________

____________________________

____________________________

 

Fax No.: _____________________

 

Reviewed, agreed and accepted by:

 

EAGLEBANK

 

 

By:

 

Name: _____________________

 

Title: ______________________

 

Date: ______________________

 

